Citation Nr: 0622143	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  02-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1996 to 
September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Regional 
Office (RO) that granted service connection for lumbosacral 
strain and assigned a 10 percent evaluation, effective from 
September 9, 2000.  

This case was previously before the Board in December 2003 
and again in July 2005, and was remanded to ensure due 
process and for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.  


FINDING OF FACT

The veteran's lumbosacral strain is manifested by pain and 
limitation of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); Diagnostic Code 5237 
(effective from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim. 

The increased rating issue on appeal arises from the award of 
service connection for the disability at issue.  Under 
Dingess/Hartman v. Nicholson, supra, the filing of a notice 
of disagreement as to a disability rating arising from an 
award of service connection does not trigger additional 
section 5103(c) notice.  The Court also held in that decision 
that a statement of the case could satisfy the requirements 
of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the 
regulatory requirements in 38 C.F.R. § 3.103(b), by informing 
a claimant of what was necessary to achieve a higher initial 
rating.  

The Board notes that a statement of the case issued in April 
2002, and supplemental statement of the case issued in 
January 2005, pertaining to the veteran's claim for an 
increased initial rating, set forth the applicable rating 
criteria for increased compensation.  The appellant was not 
provided notice that an effective date would be assigned in 
the event of an award of any benefit sought.  In light of the 
decision in this case to assign a higher rating, since the 
veteran will be provided the applicable law as to the 
assignment of the rating, as well as the effective date, if 
he expresses disagreement with the assignment by the RO 
rating action that effectuates this decision, no prejudice to 
the veteran will result from the Board's adjudication of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA medical records, and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record.  The Board finds nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.  

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

In this case, the veteran takes issue with the initial rating 
assigned when service connection was granted for lumbosacral 
strain.  Although the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A maximum 40 percent evaluation may be assigned for 
lumbosacral strain which is severe; with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
assignable with characteristic pain on motion.  Diagnostic 
Code 5295 (as in effect prior to September 26, 2003).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5292 (as in effect prior to September 
26, 2003).

The rating schedule was amended, effective September 26, 
2003, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under Diagnostic Code 5237.

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following:

Unfavorable ankylosis of the entire spine............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.........................					40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine...............		
			30 percent

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....	
		20 percent 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of height of 
50 percent or more of the height......				10 percent 

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The evidence supporting the veteran's claim includes the 
findings of the November 2000 VA examination.  At that time, 
there was slight limitation of motion of the lumbar spine 
with pain on all movements.  The Board acknowledges that the 
neurological examination conducted the same month 
demonstrated that both forward and lateral flexion were full 
and pain free.  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In addition, 
the Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in "relative 
equipoise, the law dictates that the veteran prevails."  
Resolving doubt in the veteran's favor, the Board concludes 
that the medical findings support a 20 percent evaluation for 
lumbosacral strain.  There is no basis, however, on which a 
40 percent rating may be assigned, as neither listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
nor marked limitation of forward bending in standing position 
has not been shown.  Clearly, the findings of the November 
2000 VA examination do not establish that the veteran's 
lumbosacral strain resulted in severe disability.  Since the 
limitation of motion at that time was slight, a higher rating 
under the provisions of Diagnostic Code 5292 is not 
appropriate.

The Board concedes that the findings of the October 2004 VA 
examination show that any limitation of motion of the lumbar 
spine that is present is noncompensable under the provisions 
that became effective in September 2003.  It must be 
observed, however, that the examiner commented that the 
veteran's low back disability was moderate in severity, and 
this is consistent with a 20 percent evaluation.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the recent VA 
examination failed to demonstrate the presence of sufficient 
pain or weakness in the lumbar spine.  Therefore, a higher 
rating is not warranted under these provisions.




ORDER

An initial 20 percent evaluation for lumbosacral strain is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.  



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


